Citation Nr: 1233448	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-17 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected posttraumatic arthritis of the left knee.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected shell fragment wound to the buttocks area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1973.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from February 2005 and September 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Unfortunately, another remand is required in this case.  In June 2009 and April 2011, the Board remanded the case for further evidentiary development.  While the case was on remand status at the AMC, a temporary file was created at the RO for new claims unrelated to the issues on appeal, and VA and private medical records pertinent to the Veteran's claims have been obtained and associated with the Veteran's temporary file.  Additional evidence received since the February 2011 supplemental statement of the case consists of private treatment records from R.M., M.D. dated from April 2006 and April 2009 and VA outpatient treatment records dated subsequent to January 2007.  However, this evidence was not considered by the AMC when the issues on appeal were last adjudicated by the AMC in a March 2012 supplemental statement of the case.  To that effect, the March 2012 Supplemental Statement of the Case listed an April 2011 letter to the Veteran as the only new evidence and stated in the reasons and bases that no additional evidence has been received indicating the Veteran's conditions had worsened in nature.  This evidence is relevant to the issues being addressed in this appeal, and a waiver of RO consideration of this additional evidence has not been received.  Accordingly, the Board must return this matter to the AMC for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011).

Furthermore, these records were not reviewed by the VA examiner who last examined the Veteran for the claimed conditions in November 2009.  As these more recently procured medical records that could potentially change the objective findings made by the November 2009 VA examiner were not considered by the examiner, the Board concludes that a new VA examination must be obtained to ascertain the current severity of the Veteran's service-connected disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that a thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."); see also Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); 38 C.F.R. § 4.1 (2011).

Additionally, although the private treatment records from Dr. R.M. indicate that the Veteran has undergone a left knee replacement surgery in August 2007, surgical records as well as rehabilitation records, still have not been obtained.  When VA is on notice that of additional records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  The Board realizes that in April 2011, the AMC already requested the Veteran to provide Form 21-4142, Authorization and Consent to Release Information, for any health care provider(s) who treated the Veteran for his service-connected conditions but no response has been received from the Veteran.  However, the record indicates that the Veteran moved from Illinois to Oklahoma to live with his daughter in August 2010.  Since that time, most recent VA outpatient treatment records show that the Veteran was diagnosed with end-stage vascular dementia.  He was taken to hospice care on VA contact in August 2011.

Accordingly, the case is remanded for the following actions:

1.  The AMC must request that the Veteran identify all VA and non-VA medical providers who have treated the Veteran for his posttraumatic arthritis of the left knee and shell fragment wound to the buttocks area, specifically to include the August 2007 left knee replacement surgery performed by a private physician.  The AMC must then obtain copies of these records that are not already in the claims file.  Regardless of the Veteran's response, the AMC must obtain all updated VA treatment records pertaining to the Veteran's disorders currently on appeal that are not currently of record.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure the same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claims; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA joints examination to determine the current severity of his service-connected posttraumatic arthritis of the left knee and shell fragment wound to the buttocks area.  The claims file and all records on Virtual VA, as well as this remand, must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records, if any, that are reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies, to include active range of motion testing of the left knee and the hips, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished with the use of a goniometer.  If pain is present on any motion, the examiner must state at what degree the pain begins.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe, in detail, all symptomatology of the Veteran's service-connected posttraumatic arthritis of the left knee and shell fragment wound to the buttocks area.

The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected joint disabilities.  The same range of motion studies must then be repeated after at least 10 repetitions.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion of the left knee and the hips.

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The Veteran must be provided a VA examination to determine the current nature and severity of any muscle damage to the buttocks area.  The examiner must describe the residuals of the shell fragment wound including any scarring and any joint, muscle, or neurologic impairment due to that disability.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the evidence of record, the examination findings, and with consideration of the Veteran's statements, the examiner must specifically identify each specific muscle injured by the shell fragment wound to the buttocks area, and comment upon the nature, extent, and current degree of impairment manifested by such muscle damage, such as limitation of motion, muscle pain, weakness or fatigue, etc.  The examiner must identify the presence of any retained metal fragments and, if possible, identify the track or path each fragment traveled from its point of entry.  In particular, the examiner must identify the particular muscles involved and explain how any retained metal fragments have affected the functioning of each identified muscle.  The examiner must comment as to whether the disability associated with the affected muscle(s) would be considered moderate, moderately severe, or severe.  In this regard, he/she must comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, and uncertainty of movement.

4.  The AMC must notify the Veteran and/or his guardian that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AMC must implement corrective procedures.

6.  After completing the above actions, the AMC must readjudicate the Veteran's claims on appeal, taking into consideration all newly obtained evidence.  Thereafter, if any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


